DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, claims 10-20 in the reply filed on 4/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the two groups are in different classes/subclass which would require searching in multiple areas.  This would create a burden.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat source separate from the rotary friction welding is heated air flow through an installation tool and induction heating of the fastener and sealing element prior to installation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 17 state “beyond all points of the first head portion”.  What are all points? All locations?  Are there actual points on the head? The Examiner requests that the Applicant please clarify this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (2006/0213954) in view of Spinella et al. (2015/0217395).
Regarding claim 10, Ruther discloses a method of joining an upper substrate 2 and a lower substrate 4 comprising the steps of: a fastener 6 rotary friction welding the fastener such that a shank 10, 24 of the fastener extends through the upper substrate and is welded to the lower substrate (figure 5-13, paragraphs 0025-0065). 
Ruther does not disclose providing a sealing member between a first head portion of a fastener and the upper substrate; and simultaneously forming the sealing member under the first head portion such that the sealing member extends radially outward beyond all points of the first head portion.  However, Spinella discloses a sealing member 1728 disposed under a head portion 1712 of a friction welding fastener 1710 between a substrate 11 and the head portion.  Spinella discloses that the material can be a thermoplastic material that is cured by either the welding process or by another source (paragraph 0138).  The material flows out at all points (not clearly defined, see 112 above).  To one skilled in the art at the time of the invention it would have been obvious to use a sealing member as taught by Spinella to prevent moisture from penetrating between the fastener and substrate.  
Regarding claim 11, Ruther discloses rotation friction welding.  Spinella discloses that the sealing member is a material that is cured by heat from the friction welding step during installation of the fastener.  
Regarding claim 12, Spinella discloses curing the sealing member with a heat source separate from the rotary friction welding (paragraph 0138).  
Regarding claims 13-14, Spinella states that the heating can be done by either the friction welding or by an different source.  Based on this teaching, it is known to heat by any known means necessary in order to create a seal.  With that being said, the Applicant states multiple ways for this process to occur which leads one to believe that this is not critical to the invention.  Using a known way for heating the sealant is not novel.  Therefore, to one skilled in the art at the time of the invention it would have been obvious to use a well-known heating process in order to achieve ideal temperature for curing and forming the seal.  This would ensure that the seal is properly created to prevent moisture from getting into the joint.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (2006/0213954) in view of Spinella et al. (2015/0217395) as applied to claim 10 above, and further in view of Matlack et al. (9,056,370).
Regarding claim 16, Ruther does not specifically disclose that the fastener includes a second head portion frangibly coupled to the first head portion and the method further comprises shearing the second head portion off from the first head portion.  However, Matlack discloses a friction stir welding plug 100 that has a first head portion 108 coupled to a second head portion 104 where the second head portion is hseared from the first head portion.  To one skilled in the art at the time of the invention it would have been obvious to use a second head and shear from the first head so that there is a strong connection during the rotation. This would ensure that the plug and the installation tool do not become separated prior to full insertion.  

Claim 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruther et al. (2006/0213954) in view of Spinella et al. (2015/0217395) and Matlack et al. (9,056,370).
Regarding claim 17, Ruther discloses method of joining an upper substrate 2 and a lower substrate 4 comprising the steps of: rotating a rotary tool until a shank 10, 24 of the fastener 6 is rotary friction welded to at least the lower substrate  (figure 5-13, paragraphs 0025-0065).
Ruther does not disclose providing a sealing member between a first head portion of a fastener and the upper substrate, the upper substrate being between the sealing member and the lower substrate; and the sealing member extends radially outward beyond all points of the first head portion.  However, Spinella discloses a sealing member 1728 disposed under a head portion 1712 of a friction welding fastener 1710 between a substrate 11 and the head portion.  Spinella discloses that the material can be a thermoplastic material that is cured by either the welding process or by another source (paragraph 0138).  The material flows out at all points (not clearly defined, see 112 above).  To one skilled in the art at the time of the invention it would have been obvious to use a sealing member as taught by Spinella to prevent moisture from penetrating between the fastener and substrate.  
Ruther does not disclose engaging and rotating a second head portion of the fastener with and breaking the second head portion off from the first head portion.  However, Matlack discloses a friction stir welding plug 100 that has a first head portion 108 coupled to a second head portion 104 where the second head portion is hseared from the first head portion.  To one skilled in the art at the time of the invention it would have been obvious to use a second head and shear from the first head so that there is a strong connection during the rotation. This would ensure that the plug and the installation tool do not become separated prior to full insertion.  
Regarding claim 18, Matlack discloses sheering the second head portion includes applying torque to the second head portion with the tool (column 8 lines 30-40).  
Regarding claim 20, Matlack discloses that the first head portion is substantially flat after breaking the second head portion off (figure 5c).

Allowable Subject Matter
Claims 15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735